UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 OR 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 10, 2016 SizmekInc. (Exact name of registrant as specified in its charter) Delaware 001-36219 37-1744624 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 500 W. 5thStreet Suite 900 Austin, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(512) 469-5900 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On May 10, 2016, Sizmek Inc. announced its financial results for the quarter ended March 31, 2016. The full text of the press release issued in connection with the announcement is furnished as Exhibit99.1 to this Current Report on Form8-K. In accordance with general instruction B.2 of Form8-K, the information in this report (including exhibits) that is being furnished pursuant to Item 2.02 of Form8-K shall not be deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act, as amended, or otherwise subject to liabilities of that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as expressly set forth in such filing. Item 9.01. Financial Statements and Exhibits (d) Exhibits Press Release dated May 10, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SIZMEKINC. Date: May 10, 2016 By: /s/Kenneth J. Saunders Name: Kenneth J. Saunders Title:Chief Financial Officer EXHIBITINDEX ExhibitNo. Description Press Release dated May 10, 2016
